DETAILED ACTION
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant’s arguments, see pages 3-5 or Remarks, filed 03-23-2021, with respect to the rejection(s) of claim(s) 1-6 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of U.S. Patent No. 4,737,422.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2016/0104916 hereinafter Seino in view of CN 104241598 A hereinafter Zhao and U.S. Patent No. 4,737,422 hereinafter Knight. 
Regarding Claims 1-3, Seino teaches a method for producing a solid electrolyte comprising: forming a mixture that includes lithium sulfide (paragraph 42), phosphorous sulfide (paragraph 57), and halide (paragraph 59); and pulverizing the raw material to form the solid electrolyte (see production Examples 1-6 shown). 
3 or PBr3 (paragraph 59) but does not specifically disclose the compound PSX3 [wherein X is F, Cl, Br and I]. 
However, Zhao teaches a lithium-sulfur secondary batter that comprises a multi-element compound electrolyte including PSCl3 (paragraph 71). Therefore, it would have been obvious to one of ordinary skill in the art to form an electrolyte that includes such halide compound before the effective filing date of the claimed invention because Zhao discloses that such configuration can form a electrolyte having improved lithium ion conductivity and a battery having increased cycle life (paragraphs 71-73). 
Further to show obviousness, Knight teaches a solid electrolyte and method for forming the solid electrolyte (column 1, lines 16-35, column 4, lines 20-35), wherein the solid electrolyte comprises PSCl3 (column 6, lines 22-25). As clearly shown above, the combination teaches that such phosphorus halides can be used as raw material in forming both solid and liquid electrolytes. 
Given the teachings of the references, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to prepare a solid electrolyte that comprises such phosphorous halides [i.e. PSCl3], and choosing to include such raw material taught by Zhao and Knight known for both solid and liquid electrolytes. The resultant method would meet the limitations of the instant claim 1. 
Regarding Claims 4-5, the combination teaches that the pulverizing occurs in the presence of a solvent (see Examples of Seino). 
Regarding Claim 6, Seino teaches that the electrolyte has a thio-LISICON Region II crystal type (paragraphs 100, 103). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSEI K AMPONSAH whose telephone number is (571)270-3446.  The examiner can normally be reached on Monday - Friday, 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula C Ruddock can be reached on (571)272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.